Simmons, C. J.
The law of this case was settled when it was here before (96 Ga. 381), upon an application for an injunction. Upon the final trial of the case, a statement of facts was agreed upon by. both parties and submitted to the judge without a jury. Upon this statement of facts the judge found in favor of the complainant, and decreed that the tax be enjoined. The shape and dimensions of this lot are fully set forth in the opinion of Atkinson, J., in 96 Ga. 381. It was agreed in the statement of facts that the property was not worth more after the improvements than it was before they were made; and there was nothing in evidence from which it could be inferred that the lot-owner derived or could have derived any incidental or special benefit from such improvement, other than was shared in common by the general public; and there was no error in the finding and decree of which complaint is made.

Judgment affirmed.


All the Justices concurring.